DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Line 5 of independent claim 1 recites “a reference signal”. It is unclear whether said “reference signal” as recited at line 5 is the same as the reference signal recited at line 3. If they are the same examiner suggests amending as “the reference signal” if they are the same or distinguish it from the “reference signal recited” recited at line 3 if they are different.
	Independent claim 13 also rejected under 35 U.S.C. 112(b) for the same reason(s) as mentioned above for claim 1. 
	The respective dependent claims are rejected under 35 U.S.C. 112(b) due to their dependence on independent claims rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 13, 14, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US PG Pub. No. 2019/0357234) in view of Priyanto (US PG Pub. No. 2019/0162817).
As per claim 1:
A method for a network node for lean carrier operation (see paragraph [0006], teaches a measurement method implemented by both base station and terminal for operating in both a narrowband reception mode and in a system bandwidth. Note: Examiner is reading said base station as the “network node” while the “narrowband reception mode” is read as said “lean carrier operation”), the method comprising:
identifying at least one time period for transmitting a reference signal over a full cell bandwidth in lean carrier operation (paragraph [0083], discloses, for the terminal in the narrow bandwidth reception mode, the base station may instruct the terminal to measure a downlink reference signal at a specified time or instruct the terminal to periodically tune to the system bandwidth to measure downlink reference signal such as CRS and/or CSI-RS. Therefore, by instructing terminal to monitor for downlink reference signal in a specific time period over the system bandwidth, it is evident that the base station identifies said time period for transmitting said reference signal).
and transmitting a reference signal according to a bandwidth pattern, the bandwidth pattern based at least in part on the identified at least one time period.
Priyanto teaches and transmitting a reference signal according to a bandwidth pattern, the bandwidth pattern based at least in part on the identified at least one time period (see paragraphs [0116], [0117], discloses transmitting DL position reference signals over range of frequencies or the entire system bandwidth according to a frequency hopping pattern in a time dependent manner. Note: Examiner is reading said frequency hopping pattern as said bandwidth pattern).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signals according to a frequency hopping pattern in a time dependent manner (as disclosed in Priyanto) into Yang as a way of enabling the wireless device to efficiently perform measurements (please see paragraph [0004] of Priyanto). Therefore, implementing such hopping pattern limits the measurements to specific radio resources (please see paragraph [0003] of Priyanto).
As per claim 13:
Yang teaches a network node for lean carrier operation operation (see paragraph [0006], teaches a measurement method implemented by both base station and terminal for operating in both a narrowband reception mode and in a system bandwidth. Note: Examiner is reading said base station as the “network node” while the “narrowband reception mode” is read as said “lean carrier operation”), the network node comprising processing circuitry (see Figure 11, processor 110) configured to cause the network node to:
identify at least one time period for transmitting a reference signal over a fell cell bandwidth in lean carrier operation (paragraph [0083], discloses, for the terminal in the narrow bandwidth reception mode, the base station may instruct the terminal to measure a downlink reference signal at a specified time or instruct the terminal to periodically tune to the system bandwidth to measure downlink reference signal such as CRS and/or CSI-RS. Therefore, by instructing terminal to monitor for downlink reference signal in a specific time period over the system bandwidth, it is evident that the base station identifies said time period for transmitting said reference signal).
Yang does not clearly teach and transmit a reference signal according to a bandwidth pattern, the bandwidth pattern based at least in part on the identified at least one time period.
Priyanto teaches and transmit a reference signal according to a bandwidth pattern, the bandwidth pattern based at least in part on the identified at least one time period (see paragraphs [0116], [0117], discloses transmitting DL position reference signals over range of frequencies or the entire system bandwidth according to a frequency hopping pattern in a time dependent manner. Note: Examiner is reading said frequency hopping pattern as said bandwidth pattern).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signals according to a frequency hopping pattern in a time dependent manner (as disclosed in Priyanto) into Yang as a way of enabling the wireless device to efficiently perform measurements (please see paragraph [0004] of Priyanto). Therefore, implementing such hopping pattern limits the measurements to specific radio resources (please see paragraph [0003] of Priyanto).

Yang in view of Priyanto teaches the network node according to claim 13, wherein the processing circuitry is further configured to cause the network node to:
identify at least one time period for transmitting the reference signal over a reduced bandwidth for the lean carrier operation (Yang, the base station also configures measurement parameters for the terminal, the measurement parameters including time period for the terminal to measure the downlink reference signal in the cycle, please see paragraphs [0086], [0087]. The cycle includes durations for the terminal entering the narrow bandwidth reception mode, and switching to a system bandwidth to measure a downlink reference signal, and entering the narrow bandwidth reception mode again, please see paragraph [0088]).
As per claim 15:
Yang in view of Priyanto teaches the network node according to claim 13, wherein the reduced bandwidth is smaller than the full cell bandwidth (Yang, see Figure 4, the narrow bandwidth in measurement period T2-T1 is less than the system bandwidth in measurement period T4-T3).
As per claim 16:
Yang in view of Priyanto teaches the network node according to claim 13.
Yang does not teach wherein the processing circuitry is further configured to cause the network node to:
determine the bandwidth pattern based at least in part on the identified at least one time period for transmitting the reference signal over the full cell bandwidth.
Priyanto teaches wherein the processing circuitry is further configured to cause the network node to:
determine the bandwidth pattern based at least in part on the identified at least one time period for transmitting the reference signal over the full cell bandwidth (see paragraphs [0116], [0117], discloses the frequency hopping pattern for transmitting the DL position reference signal(s) over the range of frequencies or the entire system bandwidth is determined in a time dependent manner. Thus frequency hopping pattern (construed as said bandwidth pattern) is determined based on the identified time).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signals according to a frequency hopping pattern in a time dependent manner (as disclosed in Priyanto) into Yang as a way of enabling the wireless device to efficiently perform measurements (please see paragraph [0004] of Priyanto). Therefore, implementing such hopping pattern limits the measurements to specific radio resources (please see paragraph [0003] of Priyanto).
As per claim 18:
Yang in view of Priyanto teaches the network node according to claim 14, wherein the transmitted reference signal comprises a cell-specific reference signal, CRS (Yang, see paragraph [0083], discloses the base station may configure CRS and/or CSI-RS related parameters in advance. Thus, the reference signal could be CRS).
5.	Claims 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Priyanto and further in view of Kazmi (US PG Pub. No. 2016/0234707).
As per claim 17:
Yang in view of Priyanto teaches the network node according to claim 15 with the exception of:
wherein the processing circuitry is further configured to cause the network node to:
determine the bandwidth pattern based at least in part on the identified at least one time period for transmitting the reference signal over the full cell bandwidth and the identified at least one time period for transmitting the reference signal over the reduced bandwidth.
Kazmi teaches wherein the processing circuitry is further configured to cause the network node to:
determine the bandwidth pattern based at least in part on the identified at least one time period for transmitting the reference signal over the full cell bandwidth and the identified at least one time period for transmitting the reference signal over the reduced bandwidth (see paragraphs [0059], [0060] and [0064], discloses the base station determines a measurement pattern based on a measurement time period for transmitting the reference signals over portion(s) of the system bandwidth. The first measurement pattern includes time period T1 for transmitting over portion(s) of the system bandwidth while the second measurement pattern includes time period T2 for transmitting over ANY location of the system bandwidth).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement pattern (as disclosed in Kazmi) into both Yang and Priyanto as a way of enabling the narrowband terminal to take measurements in specific bandwidths (please see paragraph [0065] of Kazmi). Therefore, providing the narrow band terminal with the measurement pattern results in improved mobility performance (please see paragraph [0020] of Kazmi).
As per claim 19
Yang in view of Priyanto teaches the network node claim 14.
wherein the bandwidth pattern comprises a periodicity.
Kazmi teaches wherein the bandwidth pattern comprises a periodicity (Kazmi, see paragraphs [0088], discloses one period of measurement pattern includes one T1 and one T2. Note: Examiner is reading said one period of measurement pattern (i.e. T1 and T2) as said periodicity).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement pattern (as disclosed in Kazmi) into both Yang and Priyanto as a way of enabling the narrowband terminal to take measurements in specific bandwidths (please see paragraph [0065] of Kazmi). Therefore, providing the narrow band terminal with the measurement pattern results in improved mobility performance (please see paragraph [0020] of Kazmi).
As per claim 22:
Yang in view of Priyanto and further in view of Kazmi teaches the network node according to claim 19.
The combination of Yang and Priyanto fail to clearly teach wherein the periodicity is based at least in part on at least one of a random access,
RA, procedure and a system information block, SIB, transmission duration.
Kazmi teaches wherein the periodicity is based at least in part on at least one of a random access,
RA, procedure and a system information block, SIB, transmission duration (Kazmi, see paragraph [0121], discloses the pattern periodicity as well as the some other parameters may be aligned with a system broadcast pattern such as system information block (SIB). Note: Limitation(s) is recited in alternate form and thus “a random access, RA, periodicity” is not addressed by the prior art(s)).
Same rationale as provided for claim 19.

6.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Priyanto and further in view of Kazmi and Lee (US PG Pub. No. 2011/0292825).
As per claim 20:
Yang in view of Priyanto and further in view of Kazmi teaches the network node according to claim 19 with the exception of:
wherein the periodicity is 20 milliseconds, ms.
Lee teaches wherein the periodicity is 20 milliseconds, ms (see paragraph [0088], the cycle of the reference signal, CRS, may be 10ms, 20ms, 30ms, etc. Also, as shown in figure 17, reference signal is transmitted over the full bandwidth from respective ports).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signal in specific cycles (as disclosed in Lee) into Yang, Priyanto and Kazmi as a way of reducing additional reference signal overhead (please see paragraph [0088] of Lee). 
As per claim 21:
Yang in view of Priyanto and further in view of Kazmi teaches the network node according to claim 19 with the exception of:
wherein the periodicity is 10 milliseconds, ms.
wherein the periodicity is 10 milliseconds, ms (see paragraph [0088], the cycle of the reference signal, CRS, may be 10ms, 20ms, 30ms, etc. Also, as shown in figure 17, reference signal is transmitted over the full bandwidth from respective ports).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signal in specific cycles (as disclosed in Lee) into Yang, Priyanto and Kazmi as a way of reducing additional reference signal overhead (please see paragraph [0088] of Lee). 

7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Priyanto and further in view of Lee.
	As per claim 23:
	Yang in view of Priyanto teaches the network node according to claim 13 with the exception of:
	wherein the at least one time period for transmitting the reference signal over the full cell bandwidth in lean carrier operation corresponds to 1 millisecond.
	Lee teaches the network node according to claim 13 with the exception of:
wherein the at least one time period for transmitting the reference signal over the full cell bandwidth in lean carrier operation corresponds to 1 millisecond (see paragraph [0081], discloses the length of each subframe is 1ms. Also, the CRS is transmitted in each of the subframes, please see paragraph [0109]. Figure 17 also shows the reference signal transmitted over the full bandwidth from respective ports).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signal in . 

8.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Priyanto and further in view of Shimezawa (US PG Pub. No. 2020/0221522).
	As per claim 24:
	Yang in view of Priyanto teaches the network node according to claim 13 with the exception of:
	wherein the processing circuitry is further configured to cause the network node to:
	as a result of the reference signal transmitted according to the bandwidth pattern, receive an initial access request for a wireless device.
	Shimezawa teaches wherein the processing circuitry is further configured to cause the network node to:
	as a result of the reference signal transmitted according to the bandwidth pattern, receive an initial access request for a wireless device (see paragraph [0213], as a result of the reference signal sent by the base station, the base station receives a coupling request, including initial access to the base station. Figure 10 for example shows downlink transmission(s) occurring in repetitive time-frequency units and thus a bandwidth pattern).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Shimezawa into both Yang and Priyanto. The motivation for doing so would be to enable the terminal to couple to the base station (please see paragraph [0218] of Shimezawa).


9.	Claim(s) 25, 45, 46, 53, 54, 55, 56, 57, 61, 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi (US PG Pub. No. 2016/0234707) in view of Murgan (US PG Pub. No. 2014/0038587).
As per claim 25:
Kazmi teaches a method for a wireless device, WD, for lean carrier operation (see paragraph [0021], teaches a method in a wireless device capable for narrowband operation. Note: Examiner is equating said narrowband operation as said “lean carrier operation”), the method comprising:
determining at least a first time period and a second time period, the second time period being different from the first time period (see paragraphs [0070], [0081], discloses wireless device 110 receiving measurement pattern from network node 120 associated with narrow bandwidth operation. The measurement pattern comprising first time period (T1) and second time period (T2) within one time period or sequence of the pattern, see paragraph [0082]);
estimating at least one energy level within at least one carrier frequency according to the determined first time period and the second time period (see paragraphs [0041], [0129],  discloses the MTC wireless device configured for narrowband operation may be configured to tune specific location (e.g. the six resource blocks at the center of the system bandwidth) within the system bandwidth in the frequency domain. This enables the MTC wireless device to perform radio measurements (i.e. RSRP/RSRP, etc.) at regular intervals (e.g. every 40ms)).
determining whether at least one cell is operating over the carrier frequency based at least in part on the estimated at least one energy level;
and performing a cell search on the carrier frequency based on determining whether the at least one cell is operating over the carrier frequency
Murgan teaches determining whether at least one cell is operating over the carrier frequency based at least in part on the estimated at least one energy level (see Figure 2, step s201 and paragraph [0026], the mobile terminal determines for each of a plurality of frequencies, a reception strength value indicating the reception signal strength within a first bandwidth around the frequency. Also referring to figure 2, step s202 and paragraph [0027], the mobile terminal determines based on the reception strength values, a spectral position for a radio cell at which a cell search is carried out);
and performing a cell search on the carrier frequency based on determining whether the at least one cell is operating over the carrier frequency (see Figure 2, step s203 and paragraph [0028], the mobile terminal carries out a cell search at the determined spectral position. Paragraph [0033] also states the “spectral position” is the operating frequency range at which a cell is operating).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the RSSI-based pre-selection phase when performing cell search operation (as disclosed in Murgan) into Kazmi as a way of ensuring fast cell searches since cell search operation is restricted to narrowband reception strength measurements (please see paragraph [0029] of Murgan). Therefore, by implementing such procedure, a mobile terminal may be able to search for a cell to camp on as fast as possible (please see paragraph [0002] of Murgan).

Kazmi teaches a wireless device, WD, for lean carrier operation (see paragraph [0021], teaches a method in a wireless device capable for narrowband operation. Note: Examiner is equating said narrowband operation as said “lean carrier operation”), the WD comprising processing circuitry (see Figure 8A, processor 820) configured to cause the WD to:
determine at least a first time period and a second time period, the second time period being different from the first time period (see paragraphs [0070], [0081], discloses wireless device 110 receiving measurement pattern from network node 120 associated with narrow bandwidth operation. The measurement pattern comprising first time period (T1) and second time period (T2) within one time period or sequence of the pattern, see paragraph [0082]);
estimate at least one energy level within at least one carrier frequency according to the determined first time period and the second time period (see paragraphs [0041], [0129],  discloses the MTC wireless device configured for narrowband operation may be configured to tune specific location (e.g. the six resource blocks at the center of the system bandwidth) within the system bandwidth in the frequency domain. This enables the MTC wireless device to perform radio measurements (i.e. RSRP/RSRP, etc.) at regular intervals (e.g. every 40ms)).
Kazmi does not teach determine whether at least one cell is operating over the carrier frequency based at least in part on the estimated at least one energy level;
and perform a cell search on the carrier frequency based on the determination of whether the at least one cell is operating over the carrier frequency.
Murgan teaches determine whether at least one cell is operating over the carrier frequency based at least in part on the estimated at least one energy level (see Figure 2, step ;
and perform a cell search on the carrier frequency based on the determination of whether the at least one cell is operating over the carrier frequency (see Figure 2, step s203 and paragraph [0028], the mobile terminal carries out a cell search at the determined spectral position. Paragraph [0033] also states the “spectral position” is the operating frequency range at which a cell is operating).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the RSSI-based pre-selection phase when performing cell search operation (as disclosed in Murgan) into Kazmi as a way of ensuring fast cell searches since cell search operation is restricted to narrowband reception strength measurements (please see paragraph [0029] of Murgan). Therefore, by implementing such procedure, a mobile terminal may be able to search for a cell to camp on as fast as possible (please see paragraph [0002] of Murgan).
As per claim 46:
Kazmi in view of Murgan teaches the WD according to claim 45, wherein the second time period is less than the first time period (Kazmi, see paragraph [0088], discloses first time period T1 may include two subframes while the second time period T2 may include nine subframes and thus length of T2 is greater than length of T1. Paragraph [0088] also states, T1 and T2 may include any suitable number of time resources for performing the operations 
As per claim 53:
Kazmi in view of Murgan teaches the WD according to claim 45, wherein the first time period and the second time period correspond to a bandwidth pattern (Kazmi, see Figure 5, the measurement pattern T1 and T2 for narrowband measurement follows a repetitive pattern/sequence. For example, paragraph [0083], discloses said T1 and T2 includes a repetitive periodicity and thus said bandwidth pattern), the bandwidth pattern based at least in part on a reference signal transmission over a full cell bandwidth in lean carrier operation (Kazmi, see paragraphs [0060], [0063], the measurement pattern for T1 and T2 is determined based on carrier frequencies of physicals used for transmitting the reference signals over the system bandwidth).
As per claim 54:
Kazmi in view of Murgan teaches the WD according to claim 45, wherein the determined first time period corresponds to a periodicity for a reference signal transmission over a full cell bandwidth in lean carrier operation (Kazmi, see paragraphs [0039], [0042], the pattern for first time period comprise performing measurements of received reference signals anywhere within the system bandwidth in a narrowband operation).
As per claim 55:
Kazmi in view of Murgan teaches the WD according to claim 45, wherein the determined second time period corresponds to a duration for a reference signal transmission over a reduced bandwidth in lean carrier operation (Kazmi, see paragraphs 
As per claim 56:
Kazmi in view of Murgan teaches the WD according to claim 55, wherein the reduced bandwidth is smaller than the full cell bandwidth (Kazmi, see Figure 5, for measurement period T1 narrow bandwidth tuned to the center frequency is less than the system bandwidth for the downlink. The same configuration also applies to the measurement period T2).
As per claim 57:
Kazmi in view of Murgan teaches the WD according to any one of claim 54, wherein the reference signal transmission is a cell-specific reference signal, CRS, transmission by a network node (Kazmi, see paragraph [0016], discloses the UE may perform channel measurements on reference signals like cell specific reference signals (CRS)).
As per claim 61:
Kazmi in view of Murgan teaches the WD according to claim 45, wherein at least one of the first time period and the second time period corresponds to one of a random access, RA, periodicity and a system information block, SIB, periodicity (Kazmi, see paragraph [0121], discloses the pattern periodicity as well as the some other parameters may be aligned with a system broadcast pattern such as system information block (SIB). Note: Limitation(s) is recited in alternate form and thus “a random access, RA, periodicity” is not addressed by the prior art(s)).
As per claim 62:
Kazmi in view of Murgan teaches the WD according to claim 45.
the processing circuitry is further configured to cause the WD to perform the cell search on the carrier frequency by being configured to:
in response to determining that the at least one cell is operating over the carrier frequency, perform the cell search on the carrier frequency.
Murgan teaches the processing circuitry (see Figure 3, paragraph [0054], determiners 301 and 302 for determining based on the determined reception strength values, spectral position for carrying out said cell search) is further configured to cause the WD to perform the cell search on the carrier frequency by being configured to:
in response to determining that the at least one cell is operating over the carrier frequency, perform the cell search on the carrier frequency (see paragraphs [0026]-[0029], in response to determining the reception signal strength values of the plurality of frequencies, the mobile terminal may determine the frequency range (in other words the spectral position) at which a cell search is carried out).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the RSSI-based pre-selection phase when performing cell search operation (as disclosed in Murgan) into Kazmi as a way of ensuring fast cell searches since cell search operation is restricted to narrowband reception strength measurements (please see paragraph [0029] of Murgan). Therefore, by implementing such procedure, a mobile terminal may be able to search for a cell to camp on as fast as possible (please see paragraph [0002] of Murgan).
As per claim 63:
Kazmi in view of Murgan teaches the WD according to claim 45, wherein each of the first time period and the second time period is a predetermined time period (see paragraphs .

10.	Claims 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Murgan and further in view of Ouchi (US PG Pub. No. 2018/0220458).
As per claim 47:
Kazmi in view of Murgan teaches the WD according to claim 45 with the exception of:
wherein the processing circuitry is configured to cause the WD to estimate the at least one energy level within the at least one carrier frequency according to the determined first time period and the second time period by being configured to cause the WD to:
estimate a first energy level over the first time period within the carrier frequency;
and estimate at least one second energy level over at least one instance of the second time period within the carrier frequency.
Ouchi teaches wherein the processing circuitry is configured to cause the WD to estimate the at least one energy level within the at least one carrier frequency according to the determined first time period and the second time period by being configured to cause the WD to:
estimate a first energy level over the first time period within the carrier frequency (see paragraphs [0408], [0415], discloses the terminal device measures a first RSSI over a prescribed operating band. The first RSSI is obtained over a given subframe pattern, please see paragraph [0406]);
and estimate at least one second energy level over at least one instance of the second time period within the carrier frequency (see paragraphs [0408], [0415], discloses the terminal 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement configuration (as disclosed in Ouchi) into both Kazmi and Murgan. The reason for doing so would be to ensure that the base station performs efficient communication since the terminal device reports specific measurements (please see paragraphs [0008], [0010] of Ouchi).
As per claim 48:
Kazmi in view of Murgan and further in view of Ouchi teaches the WD according to claim 47.
The combination of both Kazmi and Murgan fail to teach wherein the processing circuitry is configured to cause the WD to estimate the at least one second energy level by being further configured to cause the WD to:
estimate the at least one second energy level over successive instances of the second time period within the carrier frequency.
Ouchi teaches wherein the processing circuitry is configured to cause the WD to estimate the at least one second energy level (see paragraphs [0402], [0408], discloses the terminal measuring second RSSI) by being further configured to cause the WD to:
estimate the at least one second energy level over successive instances of the second time period within the carrier frequency (paragraphs [0402], [0408], the terminal device measures a second RSSI over a prescribed operating band in each of the subframes).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement configuration (as disclosed .

11.	Claims 49 and 50 are rejected under 35 US.C. 103 as being unpatentable over Kazmi in view of Toufik (US PG Pub. No. 2012/0320773).
As per claim 49:
Kazmi in view of Murgan and further in view of Ouchi teaches the WD according to claim 47 with the exception of:
wherein the processing circuitry is further configured to cause the WD to determine a relation between the estimated first energy level and the estimated at least one second energy level for determining whether the at least one cell is operating over the carrier frequency.
Toufik teaches wherein the processing circuitry is further configured to cause the WD to determine a relation between the estimated first energy level and the estimated at least one second energy level for determining whether the at least one cell is operating over the carrier frequency (please see paragraphs [0029]-[0034], discloses computing the first and second non-coherent power estimation respectively of the received signal on the basis of the reference signals in the non-overlapping frequency range of two consecutive bandwidth. After comparing the first and second non-coherent power estimation, it is determined whether the bandwidth is for the non-serving cell).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the estimation of non-coherent power of the 
As per claim 50:
Kazmi in view of Murgan and further in view of Ouchi and Toufik teaches the WD according to claim 49.
The combination of Kazmi and Murgan fail to clearly teach wherein the processing circuitry is configured to cause the WD to determine the relation between the estimated first energy level and the estimated at least one second energy level by being further configured to cause the WD to:
compare the estimated at least one second energy level to the estimated first energy level for-determining to determine whether the at least one cell is operating over the carrier frequency.
Toufik teaches wherein the processing circuitry is configured to cause the WD to determine the relation between the estimated first energy level and the estimated at least one second energy level (please see paragraphs [0029]-[0034], discloses comparing the first and second non-coherent power calculated) by being further configured to cause the WD to:
compare the estimated at least one second energy level to the estimated first energy level for-determining to determine whether the at least one cell is operating over the carrier frequency (please see paragraphs [0029]-[0034], discloses comparing the first and second non-coherent power calculated over the candidate bandwidth as a way of determining whether the bandwidth is associated with the non-serving cell).
before the effective filing date of the application to incorporate the estimation of non-coherent power of the received reference signal(s) over consecutive bandwidths (as disclosed in Toufik) into Kazmi, Murgan and Ouchi as a way of reducing the power consumption as well as an improvement in RSRP measurement accuracy (please see paragraph [0101] of Toufik).

12.	Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Murgan and further in view of Vallath (US PG Pub. No. 2015/0173009).
As per claim 51:
Kazmi in view of Murgan teaches the WD according to claim 45 with the exception of:
wherein the processing circuitry is configured to cause the WD to:
if a difference between the estimated at least one second energy level and the estimated first energy level at least meets a predetermined condition, determine that the at least one cell is operating over the carrier frequency.
Vallath teaches wherein the processing circuitry is configured to cause the WD to:
if a difference between the estimated at least one second energy level and the estimated first energy level at least meets a predetermined condition, determine that the at least one cell is operating over the carrier frequency (see paragraph [0038], discloses the UE may determine the radio conditions at each of the primary and secondary cells. For example, if the difference in RSRP/RSRQ is within the threshold limit, then UE may determine the cell with the higher bandwidth).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the scanning and measuring of plurality of 
As per claim 52:
Kazmi in view of Murgan teaches the WD according to claim 45 with the exception of:
wherein the processing circuitry is configured to cause the WD to:
if a difference between the estimated at least one second energy level and the estimated first energy level does not at least meet a predetermined condition, determine that the at least one cell is not operating over the carrier frequency.
Vallath teaches wherein the processing circuitry is configured to cause the WD to:
if a difference between the estimated at least one second energy level and the estimated first energy level does not at least meet a predetermined condition, determine that the at least one cell is not operating over the carrier frequency (see paragraph [0038], discloses the UE may determine the radio conditions at each of the primary and secondary cells. For example, if the difference in RSRP/RSRQ is less than the threshold limit, then UE may associate the cell with the lower bandwidth).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the scanning and measuring of plurality of carrier components for a cell (as disclosed in Vallath) into Kazmi and Murgan as a way of determining the operating band of the cell (please see paragraph [0029] of Vallath).



s 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Murgan and further in view of Lee (US PG Pub. No. 2011/0292825).
As per claim 58:
Kazmi in view of Murgan teaches the WD according to claim 54 with the exception of:
wherein the periodicity of the reference signal transmission over the full cell bandwidth in lean carrier operation is 20 milliseconds, ms.
Lee teaches wherein the periodicity of the reference signal transmission over the full cell bandwidth in lean carrier operation is 20 milliseconds, ms (see paragraph [0088], the cycle of the reference signal, CRS, may be 10ms, 20ms, 30ms, etc. Also, as shown in figure 17, reference signal is transmitted over the full bandwidth from respective ports).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signal in specific cycles (as disclosed in Lee) into both Kazmi and Murgan as a way of reducing additional reference signal overhead (please see paragraph [0088] of Lee). 
As per claim 59:
Kazmi in view of Murgan teaches the WD according to claim 54 with the exception of:
wherein the periodicity of the reference signal transmission over the full cell bandwidth in lean carrier operation is 10 milliseconds, ms.
Lee teaches wherein the periodicity of the reference signal transmission over the full cell bandwidth in lean carrier operation is 10 milliseconds, ms (see paragraph [0088], the cycle of the reference signal, CRS, may be 10ms, 20ms, 30ms, etc. Also, as shown in figure 17, reference signal is transmitted over the full bandwidth from respective ports).
before the effective filing date of the application to incorporate the transmission of reference signal in specific cycles (as disclosed in Lee) into both Kazmi and Murgan as a way of reducing additional reference signal overhead (please see paragraph [0088] of Lee). 
As per claim 60:
Kazmi in view of Murgan teaches the WD according to claim 55 with the exception of:
wherein the duration for the reference signal transmission over the full cell bandwidth in lean carrier operation is 1 millisecond, ms.
Lee teaches wherein the duration for the reference signal transmission over the full cell bandwidth in lean carrier operation is 1 millisecond, ms (see paragraph [0081], discloses the length of each subframe is 1ms. Also, the CRS is transmitted in each of the subframes, please see paragraph [0109]. Figure 17 also shows the reference signal transmitted over the full bandwidth from respective ports).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of reference signal in specific cycles (as disclosed in Lee) into both Kazmi and Murgan as a way of reducing additional reference signal overhead (please see paragraph [0088] of Lee). 
14.	Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Kazmi in view of Murgan and further in view of Perets (US PG Pub. No. 2013/0201853).
As per claim 64:
Kazmi in view of Murgan teaches the WD according to claim 45 with the exception of:
wherein the processing circuitry is configured to estimate the at least one energy level within the at least one carrier frequency according to the determined first time period and the second time period by being further configured to cause the WD to:
estimate a power spectral density, PSD, over the first time period and estimate a PSD over the second time period, each of the first and second time periods corresponding to 1 millisecond.
Perets teaches wherein the processing circuitry is configured to estimate the at least one energy level within the at least one carrier frequency according to the determined first time period and the second time period (see paragraph [0007], discloses measuring the respective received power level of the signal in each of the set of time-frequency bins) by being further configured to cause the WD to:
estimate a power spectral density, PSD, over the first time period and estimate a PSD over the second time period, each of the first and second time periods corresponding to 1 millisecond (see paragraph [0040], discloses the UE processor 40 estimates the full-load PSD of each of the signal(s) received (i.e. CRSs) based on the measured power in the time-frequency bins. Each of the time-frequency bins are defined by 1ms by 180 KHz, please see paragraph [0035]. Figure 1, paragraph [0038], discloses different reference signal patterns transmitted in the respective time frequency bins).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement of power spectral density of the received reference signals on the time-frequency bins (as disclosed in Perets) into both Kazmi and Murgan as a way of enabling the terminal to perform network search process (please see paragraph [0024] of Perets). Therefore, implementing such measurement procedure results in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/            Examiner, Art Unit 2474                                                                                                                                                                                            
/MICHAEL THIER/            Supervisory Patent Examiner, Art Unit 2474